Citation Nr: 1114360	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for chronic low back pain secondary to a June 1978 Department of Veterans Affairs (VA) myelogram.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1952 to August 1954.

This case was remanded by the Board of Veterans' Appeals (Board) to the VA Regional Office in Houston, Texas (RO) in September 2009 for a nexus opinion.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in August 2009, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As applicable to this case, 38 U.S.C.A. § 1151 (West 2002) provides compensation benefits for additional disability in the same manner as if such additional disability were service connected if the disability was not the result of the Veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran, and the proximate cause of the disability was--(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment or examination; or (B) an event not reasonably foreseeable.

In its September 2009 remand, the Board directed that a qualified neurologist or otolaryngologist review the claims files and state whether the September 2008 VA physician's assistant findings comport with accepted medical knowledge as to the 
practices and procedures prevalent in June 1978.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (the duty to assist includes providing additional VA examinations by a specialist when recommended).

Although an opinion was obtained in December 2009 from a health care provider with Allopathic and Osteopathic Physicians Family Practice supporting the conclusions of the September 2008 examination, it appears that this health care provider is neither a neurologist nor an otolaryngologist, as designated by the September 2009 remand.  

The United States Court of Appeals for Veterans Claims (the Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the RO did not adequately comply with the terms of the Board's September 2009 remand with respect to obtaining guidance from a specialist.  

Additionally, there is some confusion in the record in that the September 2008 opinion noted chronic arachnoiditis as one of the two common complications of the type of myelogram performed in June 1978 but also found the low back pain caused by the June 1978 myelogram "a reasonably unforeseeable event; however, complication rates are readily available in literature at anywhere from one to five percent."  In other words, although arachnoiditis is noted to be one of the most common complications of the type of myelogram performed in June 1978 would indicate that it is reasonable foreseeable, the opinion also described it essentially as not reasonably foreseeable.   Consequently, it is unclear from the language of this opinion whether the disability incurred by the Veteran from the myelogram in June 1978 is "an event not reasonably foreseeable," which would warrant service connection under the provisions of 38 U.S.C.A. § 1151.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
1.  The AMC/RO must return the claims files, and a copy of this remand, to the health care provider who provided the December 2009 opinion for additional clarification.  This health care provider must consult with a neurologist or otolaryngologist and then provide a written opinion on whether the June 1978 VA myelogram involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department and whether the resulting low back pain was an event not reasonably foreseeable.  In all conclusions, the health care provider must identify and explain the medical basis or bases, with identification of the evidence of record.  

2. Thereafter, the AMC/RO will readjudicate the issue of compensation under 38 U.S.C.A. § 1151 for chronic low back pain secondary to a June 1978 VA myelogram.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal.  He should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


